September 17, 2015

                            Cause No. 03-14-00512-CR


                             CRAE ROBERT PEASE
                                      Appellant

                                           v.



                             THE STATE OF TEXAS
                                       Appellee

APPELLANT'S THIRD MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:


Crae Robert Pease, Appellant, moves this Court to grant an extension of time to

file Appellant's Brief, and respectfully states:

        1.   Appellant's Brief had been extended by this court to a due date of

September 13, 2015. However, in organizing his Appellate brief, he discovered

that the record wasn't complete, and Appellant filed a Motion to Supplement the

Record on September 8,2015.

        2.    The Supplement, the clerk's minutes, plays a crucial part in the

writing of his brief, and he would be deprived of a possible avenue of relief if he

cannot have access to the record and/or the record is not in evidence in the case

file.


        3. Appellant seeks a fourteen day extension of time to file Appellant's Brief

from the date he receives the Clerk's minutes. Since he cannot predict when that

date will fall, he cannot apply a finite date on the extension.          ^
       4.    This extension of time is necessary because Appellant believes that

the Clerk's minutes will cause the court to rule in his favor.

       5.    This is the third extension of time Appellant has sought for the filing

his brief.


       For these reason, Crae Robert Pease requests that this court render an order


extending the time for filing Appellant's Briefto fourteen days after this court r

receives the Clerk's minutes which were requested on September 8,2015.


                                              Crae Robert Pease
                                              6715 Skynook Drive
                                              Austin, Texas 78745
                                              (512)538-6099



                      CERTIFICATE OF CONFERENCE

       On September 17, 2015, an attempt was made to confer with William

Swaim, attorney for Appellee, in order to confer as to the extensjon butwas,unable

to reach Mr. Swaim.



                                                     Crae Robert Pease
                       CERTIFICATE OF SERVICE


      On September 17, 2015, a copy of the attached motion for extension of time
was sent by U. S. Postal Service to:

     William Swaim
     Travis County Attorney's Office
     P. O. Box 1748
     Austin, Texas 78767